Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Status
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-7, 9, 14,  and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURODA et al. (US 2017/0336438 A1).

    PNG
    media_image1.png
    679
    856
    media_image1.png
    Greyscale

3	Regarding to claim 1, KURODA discloses a sensor processing system, comprising 
a plurality of reduction circuits (Figs. 1-6 Item 12 & 54 discloses Band pass filter 12 and  anti-aliasing filter 54 in Paragraph [0036 & 0051]), the plurality of reduction circuits corresponding to a plurality of sensors (Figs. 1-6 Item 120 & 130 discloses angular velocity sensor element 120, and  acceleration sensor element 130 in Paragraph [0025]), on a one-to-one basis,
each of the plurality of reduction circuits (Figs. 1-6 Item 12 & 54 ) being electrically connected to an output terminal of a corresponding one of the plurality of sensors (Figs. 1-6 Item 120 & 130)  to reduce a low-frequency component of a sensor output of the corresponding one of the plurality of sensors (Figs. 1-6 Item 12 & 54 discloses band pass filter 12 receives a signal from  angular velocity element 120 in which low frequency can be reduced  in Paragraph [0036 & 0051]).

4	Regarding to claim 2, KURODA discloses the sensor processing system of
claim 1, wherein the plurality of sensors are angular rate sensors (Figs. 1-6 Item
120 & 130 discloses angular velocity sensor element 120, and  sensor element 130 in 
Paragraph [0025]).

5	Regarding to claim 3, KURODA discloses the sensor processing system of
claim 1, wherein the plurality of sensor processing system of claim 1, wherein 
the plurality of sensors are acceleration sensors (Figs. 1-6 Item 120 & 130 discloses 
angular velocity sensor element 120, and  acceleration sensor element 130 in 
Paragraph [0025]).

6	Regarding to claim 4, KURODA discloses the sensor processing system of 
claim 1, wherein each of the plurality of reduction circuits (Figs. 1-6 Item 12 & 54)  
is branched from an output path of the corresponding one of the plurality of 
sensors (Figs. 1-6 Item 120output goes to 12 & 130 output goes to filter 54 as shown 
Fig1 above).
7	Regarding to claim 5, KURODA discloses the sensor processing system of 
claim 4, further comprising an adder (Figs. 1-8A Item 60 Frequency counter 60 
compares the frequency of the signal that is output from PLL circuit 18 with the 
frequency of the signal that is output from clock oscillation circuit 42 in 
Paragraph [0082]) configured to add up sensor outputs of the 
plurality of sensors to output an addition result (Figs. 1-6 Item 120 & 130 discloses 
angular velocity sensor element 120, and  acceleration sensor element 130 in 
Paragraph [0025 & 0082]).

8	Regarding to claim 6, KURODA discloses the sensor processing system of 
claim 1, wherein each of the plurality of reduction circuits (Figs. 1-6 Item 12 & 54)   
is inserted in an output path of the corresponding one of the plurality of sensors 
(Figs. 1-6 Item 120output goes to 12 & 130 output goes to filter 54 as shown  Fig1
above).
9	Regarding to claim 7, KURODA discloses the sensor processing system of 
claim 6, further comprising an adder (Figs. 1-8A Item 60 Frequency counter 60 
compares the frequency of the signal that is output from PLL circuit 18 with the 
frequency of the signal that is output from clock oscillation circuit 42 in 
Paragraph [0082]) configured to add up outputs of the plurality 
of reduction circuits (Figs. 1-6 Item 12 & 54)   to output an addition result.


10	Regarding to claim 9, KURODA discloses the sensor processing system of 
claim 5, wherein the adder (Figs. 1-8A Item 60 Frequency counter 60 
compares the frequency of the signal that is output from PLL circuit 18 with the 
frequency of the signal that is output from clock oscillation circuit 42 in 
Paragraph [0082]) is configured to set individual contribution factors for 
the plurality of sensors (Figs. 1-6 Item 120 & 130).

11	Regarding to claim 14, KURODA discloses the sensor processing system of 
claim 7, wherein the adder (Figs. 1-8A Item 60 Frequency counter 60 
compares the frequency of the signal that is output from PLL circuit 18 with the 
frequency of the signal that is output from clock oscillation circuit 42 in 
Paragraph [0082]) is configured to set individual contribution factors for 
the plurality of sensors (Figs. 1-6 Item 120 & 130).

12	Regarding to claim 19, KURODA discloses the sensor system, comprising: 
the sensor processing system (Figs. 1-6 Item 100).of claim 1; and the plurality of 
sensors (Figs. 1-6 Item 120 & 130).

13	Regarding to claim 20, KURODA discloses a sensor process method 
comprising individually reducing low-frequency components (Figs. 1-6 Item 12 & 
54 outputs remove the low frequency of sensor signals from 120 and 130) of sensor 
outputs of a plurality of sensors (Figs. 1-6 Item 120 & 130).

Claim Rejections - 35 USC § 103
14	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15  Claims 8, 10, 12-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURODA et al. (US 2017/0336438 A1).in view of Donovan et al.al. (US 2012/0262155 A1).

    PNG
    media_image2.png
    663
    858
    media_image2.png
    Greyscale

16	Regarding independent claim 8, KURODA teaches sensor processing system of claim 1. 
KURODA fails to teach a comparator configured to compare outputs of two reduction circuits of the plurality of reduction circuits with each other to output a comparison result; and

a control circuit configured to determine, based on the comparison result, whether or not the corresponding one of the plurality of sensors is normal.
Donovan teaches a comparator (Figs. 3 Item 96 & 118 discloses comparators   
in Paragraph [0053-0054]) configured to compare outputs of two reduction circuits (Figs. 3 Item 94 & 116 discloses filters in Paragraph [0053-0054]) of the plurality of reduction circuits with each other to output a comparison result; and
a control circuit (Figs. 3 Item 100 discloses logic chip configured to output a 
signal  in Paragraph [0057]) configured to determine, based on the comparison result, whether or not the corresponding one of the plurality of sensors is normal (Fig.3 Item differential signal 72 a,  72 b).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a logic chip configured to compare output signals  as taught by Donovan in order to provide an accurate result generated by comparison of the filtered signal with the threshold signal in para [0053])




17	Regarding to claim 10, KURODA discloses the sensor processing system of claim 9.
KURODA fails to teach a comparator configured to compare outputs of two reduction circuits of the plurality of reduction circuits with each other to output a comparison result, wherein 
the adder is configured to decrease a contribution factor for an anomalous sensor of the plurality of sensors based on the comparison result by the comparator.
Donovan teaches a comparator (Figs. 3 Item 96 & 118 discloses comparators   
in Paragraph [0053-0054]) configured to compare outputs of two reduction
circuits (Figs. 3 Item 94 & 116 discloses filters in Paragraph [0053-0054]) of the plurality of reduction circuits (Figs. 3 Item 94 & 116 discloses filters in Paragraph [0053-0054]) with each other to output a comparison result, wherein 
the adder (Figs. 3 Item 98discloses counter in Paragraph [0053-0057]) is 
configured to decrease a contribution factor for an anomalous sensor of the plurality of sensors (Fig.3 Item differential signal 72 a,  72 b).based on the comparison result by the comparator (Figs. 3 Item 96 & 118 discloses comparators in Paragraph [0053-0054]).
a comparator (Figs. 1-6 Item 96 & 118 discloses comparators   
in Paragraph [0053-0054]) configured to compare outputs of two reduction circuits (Figs. 1-6 Item 94 & 116 discloses filter in Paragraph [0053-0054]) of the plurality of reduction circuits with each other to output a comparison result; and
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a logic chip configured to compare output signals  as taught by Donovan in order to provide an accurate result generated by comparison of the filtered signal with the threshold signal in para [0053])

18	Regarding to claim 12, KURODA discloses the sensor processing system of claim 5. 
KURODA fails to teach a comparator configured to compare outputs of two reduction circuits of the plurality of reduction circuits with each other to output a comparison result; and
a control circuit configured to determine, based on the comparison result, whether or not the corresponding one of the plurality of sensors is normal.
Donovan teaches a comparator (Figs. 1-6 Item 96 & 118 discloses comparators   
in Paragraph [0053-0054]) configured to compare outputs of two 
reduction circuits of the plurality of reduction circuits (Figs. 3 Item 94 & 116 discloses filters in Paragraph [0053-0054]) with each other to output a comparison result; and
a control circuit (Figs. 3 Item 100 discloses logic chip configured to output a 
signal  in Paragraph [0057]) configured to determine, based on the comparison result, (Figs. 3 Item 100 discloses logic chip configured to output a 
signal  in Paragraph [0057]) whether or not the corresponding one of the plurality 
of sensors is normal (Fig.3 Item differential signal 72 a,  72 b).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a logic chip configured to compare output signals  as taught by Donovan in order to provide an accurate result generated by comparison of the filtered signal with the threshold signal in para [0053])

19	Regarding to claim 13, KURODA discloses the sensor processing system of claim 7. 
KURODA fails to teach a comparator configured to compare outputs of two reduction circuits of the plurality of reduction circuits with each other to output a comparison result; and
a control circuit configured to determine, based on the comparison result, whether or not the corresponding one of the plurality of sensors is normal.
Donovan teaches a comparator (Figs. 1-6 Item 96 & 118 discloses comparators   
in Paragraph [0053-0054]) configured to compare outputs of two reduction 
circuits of the plurality of reduction circuits (Figs. 3 Item 94 & 116 discloses filters in 
Paragraph [0053-0054]) with each other to output a comparison result; and
a control circuit (Figs. 3 Item 100 discloses logic chip configured to output a 
signal  in Paragraph [0057]) configured to determine, based on the comparison result, 
whether or not the corresponding one of the plurality of sensors is normal (Fig.3 Item differential signal 72 a,  72 b).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a logic chip configured to compare output signals  as taught by Donovan in order to provide an accurate result generated by comparison of the filtered signal with the threshold signal in para [0053])

20	Regarding to claim 15, KURODA discloses the sensor processing system of 
claim 12, wherein the adder (Figs. 1-8A Item 60 Frequency counter 60 
compares the frequency of the signal that is output from PLL circuit 18 with the 
frequency of the signal that is output from clock oscillation circuit 42 in 
Paragraph [0082]) is configured to set individual contribution factors for 
the plurality of sensors (Figs. 1-6 Item 120 & 130).

21	Regarding to claim 16, KURODA discloses the sensor processing system of claim 13, wherein the adder (Figs. 1-8A Item 60 Frequency counter 60 
compares the frequency of the signal that is output from PLL circuit 18 with the 
frequency of the signal that is output from clock oscillation circuit 42 in 
Paragraph [0082]) is configured to set individual contribution factors for the 
plurality of sensors (Figs. 1-6 Item 120 & 130).

22	Regarding to claim 17, KURODA discloses the sensor processing system of claim 15. 
KURODA fails to teach wherein the adder is configured to decrease a contribution factor for an anomalous sensor of the plurality of sensors 
based on the comparison result by the comparator.
Donovan teaches wherein the adder (Figs. 3 Item 98 discloses counter in 
Paragraph [0053-0057]) is is configured to decrease a contribution 
factor for an anomalous sensor (Fig.3 Item differential signal 72 a,  72 b).
of the plurality of sensors based on the comparison result by the comparator (Figs. 1-6 Item 96 & 118 discloses comparators  in Paragraph [0053-0054]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a logic chip configured to compare output signals  as taught by Donovan in order to provide an accurate result generated by comparison of the filtered signal with the threshold signal in para [0053])

23	Regarding to claim 18, KURODA discloses the sensor processing system of claim 16. 
KURODA fails to teach wherein the adder is configured to decrease a 
contribution factor for an anomalous sensor of the plurality of sensors based on the comparison result by the comparator.
Donovan teaches wherein the adder (Figs. 3 Item 98 discloses counter in 
Paragraph [0053-0057]) is configured to decrease a 
contribution factor for an anomalous sensor of the plurality of sensors (Fig.3 Item differential signal 72 a,  72 b).based on the comparison result by the comparator  (Figs. 1-6 Item 96 & 118 discloses comparators  in Paragraph [0053-0054]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a logic chip configured to compare output signals  as taught by Donovan in order to provide an accurate result generated by comparison of the filtered signal with the threshold signal in para [0053])

24  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURODA et al. (US 2017/0336438 A1).in view of Brinks et al.al. (US 6,532,429 B1).

25	Regarding to claim 11, KURODA discloses the sensor processing system of 
claim 1, 
KURODA fails to teach wherein the plurality of reduction circuits include high-pass filters.
Brinks teaches wherein the plurality of reduction circuits include high-pass filters (Fig.1 Item 18 discloses a filter such as a high-pass filtering. The high-pass filter consists of a differential amplifier circuit 18).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify control sensor device with filter in KURODA to include a high-pass filter consists of a differential amplifier circuit as taught by Brinks in order to provide measuring with better accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/\
Examiner, Art Unit 2868       
                                                                                                                                                                                                /LEE E RODAK/Primary Examiner, Art Unit 2868